Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective as of
June 15, 2016 by and between C&J Energy Services Ltd., a Bermuda exempted
company (the “Company”), and Danielle Hunter (“Executive”).

RECITALS

WHEREAS, the Company desires to retain the experience, abilities and service of
Executive in a new position with the Company; and

WHEREAS, Executive wishes to continue to be employed by the Company and/or its
Subsidiaries (as defined below), under the conditions of employment specified in
this Agreement; and

WHEREAS, both the Company and Executive have read and understood the terms of
this Agreement, and have been afforded a reasonable opportunity to review this
Agreement with their respective legal counsel.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows, effective as of the
Effective Date:

AGREEMENT

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified or referred to in this Section 1.1:

(a) “Accrued Obligation” shall mean the sum of (i) Executive’s Base Salary
earned through the Date of Termination and (ii) any accrued, unused vacation pay
earned by Executive, in both cases, to the extent not theretofore paid.

(b) “Applicable Anti-Corruption Laws” shall mean all anti-corruption and
anti-bribery laws and legislation that are or may become applicable to Executive
or to the Company or its Subsidiaries, whether as a result of the location of
citizenship, incorporation or registration, or business operations, including
but not limited to the U.S. Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010, and the principles set out in the Organization for
Economic Cooperation and Development Convention Combating Bribery of Foreign
Public Officials in International Business Transactions.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Business” shall mean (i) any business in which the Company or any of its
Subsidiaries is engaged during the Term and for which Executive has (or has had)
responsibilities or about which Executive has Confidential Information and
(ii) as of the



--------------------------------------------------------------------------------

end of the Term, any other business in which the Company or any of its
Subsidiaries has undertaken material, substantive steps to engage within the
twelve (12) month period prior to such time and for which Executive has had
material responsibility with regard to, or Confidential Information about, such
steps. Without limiting the foregoing, “Business” shall be deemed to include,
without limitation, the well completion and servicing business (including but
not limited to hydraulic fracturing, coiled tubing, pressure pumping, cased-hole
wireline, pressure testing, pump-down, perforating, pipe recovery and other
complementary services); petroleum engineering services (including but not
limited to services in connection with hydraulic fracture stimulation and
reservoir engineering); the chemicals and fluids procurement and sales business;
cementing; workover rigs and related offerings; storage and disposal; logging,
downhole and drilling tools; and data control systems.

(e) “Cause” shall mean Executive’s (i) willful and continued failure to
substantially perform, without proper legal justification and not due to reasons
beyond Executive’s control (including, without limitation, Executive’s mental or
physical incapacity), the duties required hereunder or any other written
agreement between Executive and the Company or any affiliate of the Company or
as otherwise reasonably required by the Board in the course of his duties;
(ii) conviction, admission or plea of guilty or nolo contendere to a charge of
felony, or conviction of or plea of guilty or nolo contendere to any dishonest
conduct adverse to the Company or any affiliate of the Company which causes
material damage to the Company; (iii) any material breach of any of the terms
of, or failure to perform any of, his covenants contained herein or in any other
written agreement between Executive and the Company or any affiliate of the
Company; or (iv) material violation or failure to abide by lawful and material
instructions, policies or workplace rules established by the Company or any
affiliate of the Company.

(f) “Change of Control” shall mean any of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
Permitted Holder, acquires “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;

(ii) a change in the composition of the Board (1) resulting from Nabors
Industries Ltd. taking any action to designate or appoint members of the Board
in addition to the Chairman of the Board and three other members of the Board or
(2) such that the “Continuing Directors” cease for any reason to constitute at
least seventy percent (70%) of the Board. The “Continuing Directors” shall mean
those members of the Board who either: (x) were directors on the Effective Date;

 

2



--------------------------------------------------------------------------------

(y) were elected by, or on the nomination or recommendation of, at least a
three-quarters (3/4) majority (consisting of at least four (4) directors) of the
Board who were or become Continuing Directors; or (z) are directors who may be
appointed or replaced by Nabors Industries Ltd.;

(iii) the consummation of a merger or consolidation of the Company with any
corporation, including without limitation, a reverse or forward triangular
merger, and the Company’s shareholders prior to such transaction own less than a
majority of the voting securities of the surviving or resulting corporation or
entity after the transaction;

(iv) the consummation of a tender offer or exchange offer by a person or group
of persons (other than the Company or a Permitted Holder) for the ownership of
more than fifty percent (50%) of the Company’s voting securities; or

(v) the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company, other than to
a Permitted Holder or Permitted Holders;

provided, however, if a Change of Control constitutes a payment event with
respect to any deferred compensation that is subject to Section 409A, a
transaction or event described in paragraph (i), (ii), (iii), (iv) or (v) shall
constitute a Change of Control only if such transaction or event constitutes a
“change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5). Notwithstanding the foregoing, if a transaction or event
that is a Change of Control is also an Unapproved Change of Control, such
transaction or event shall be treated as an Unapproved Change of Control for
purposes of this Agreement.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Date of Termination” shall mean the effective date of termination of
Executive’s employment hereunder, as specified in the applicable Notice of
Termination.

(i) “Effective Date” shall mean June 15, 2016.

(j) “Good Reason” shall mean Executive’s written notice to the Company of his
resignation upon the occurrence of any one of the following events (without
Executive’s consent where applicable): (i) any material reduction in Executive’s
authority or responsibility, including Executive’s removal from the office set
forth herein, in each instance other than (A) by reason of Executive’s Permanent
Disability or (B) a termination for Cause; (ii) permanent relocation of the
primary place of Executive’s employment more than fifty (50) miles outside the
Houston metropolitan area; (iii) a reduction in Executive’s then effective Base
Salary; (iv) Executive’s receipt of a Notice of Non-Renewal from the Company;
(v) termination of Executive’s employment for any reason other than Cause, death
or Permanent Disability during the 30-day period beginning on the date that is
one year after the consummation of an Unapproved Change of Control; or (vi) a
breach by the Company of any material provision of this Agreement; provided that
such event(s) shall constitute Good Reason only to the extent set forth in
Section 4.1(b).

 

3



--------------------------------------------------------------------------------

(k) “Government Official” shall mean any agent, representative, official,
officer, director, or employee of any government or any department, agency, or
instrumentality thereof (including but not limited to any officer, director, or
employee of a state-owned, operated or controlled entity) or of a public
international organization, or any person acting in an official capacity for or
on behalf of any such government, department, agency, instrumentality, or public
international organization.

(l) “Merger Agreement” shall mean that certain Agreement and Plan of Merger
dated as of June 25, 2014 by and among Nabors Industries Ltd., Nabors Red Lion
Limited, and C&J Energy Services, Inc.

(m) “Permanent Disability” shall mean a sickness or disability that renders
Executive incapable of performing his duties hereunder for a period in excess of
six (6) months during any consecutive twelve (12) month period.

(n) “Permitted Holder” shall mean (i) any trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company or any
of its affiliates, (ii) any subsidiary of the Company that is at least 80% owned
by the Company and (iii) any corporation, partnership, limited liability company
or other entity owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of securities
of the Company.

(o) “Protected Period” shall mean the period beginning thirty (30) days prior to
the effective date of a Change of Control or Unapproved Change of Control, as
applicable, and ending on the two (2) year anniversary of the effective date of
such Change of Control or Unapproved Change of Control, as applicable.

(p) “Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Company timely delivers to Executive the
Release (which shall occur no later than seven (7) days after the Date of
Termination), or in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.

(q) “Restricted Area” shall mean those geographic areas where the Company or any
Subsidiary of the Company conducts the Business during the Term and for which
Executive has or had material responsibilities. Without limiting the foregoing,
the “Restricted Area” shall include those countries, states, parishes, counties
and other areas specified on Exhibit “A”, and any additional areas in which the
Company or any Subsidiary of the Company has taken material, substantive steps,
with Executive’s assistance, in preparation of conducting the Business.

(r) “Section 409A” shall mean Section 409A of the Code and the final Department
of Treasury regulations and other interpretive guidance issued thereunder.

 

4



--------------------------------------------------------------------------------

(s) “Subsidiary” shall mean any business entity with respect to which the
Company owns or controls, directly or indirectly, not less than a majority of
the equity securities of such entity, or otherwise possesses, with by virtue of
security ownership or contract, the power to elect a majority of the board of
directors or other governing body or officers thereof.

(t) “Unapproved Change of Control” shall mean any of the following:

(i) a “Transfer” occurs during the “Standstill Period” (each such term as
defined in the Merger Agreement) that violates the Merger Agreement; or

(ii) a Change of Control occurs with respect to Nabors Industries Ltd.
(determined by applying the Change of Control definition hereunder (other than
Section 1.1(f)(ii)(1)) as if Nabors Industries Ltd. were the “Company”) at a
time when Nabors Industries Ltd. has “beneficial ownership” (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
ten percent (10%) or more of the combined voting power of the Company’s then
outstanding securities;

provided, however, if an Unapproved Change of Control constitutes a payment
event with respect to any deferred compensation that is subject to Section 409A,
a transaction or event described in paragraph (i), (ii), (iii) or (iv) shall
constitute an Unapproved Change of Control only if such transaction or event
constitutes a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

ARTICLE II

DUTIES

2.1 Duties. During the Term (as defined below), Executive shall serve the
Company as Executive Vice President, General Counsel and Chief Risk and
Compliance Officer or in such other capacity as the Board shall determine.
Executive shall comply with the policies of the Company as may be in effect from
time to time for executive officers, including, without limitation, the
Company’s policies regarding confidentiality, ownership of intellectual
property, drug testing, discrimination and harassment, and ethical conduct.
Executive shall have such duties, authorities and responsibilities as the Board
or the Chief Executive Officer of the Company shall designate that are
consistent with Executive’s position.

2.2 Extent of Duties. Subject to the use of vacation, holiday and other approved
leave time, Executive shall devote substantially all of his business time,
energy and efforts to the affairs of the Company as the Company, acting through
its Board, shall reasonably deem necessary in the discharge of Executive’s
duties hereunder. Executive shall not engage, directly or indirectly, in any
other business or businesses, whether or not similar to that of the Company,
except with the consent of the Chairman of the Board or as otherwise permitted
by this Section 2.2. Executive agrees to serve in the positions referred to in
Section 2.1 and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually

 

5



--------------------------------------------------------------------------------

may agree upon from time to time. Notwithstanding the foregoing, nothing herein
shall prevent Executive from participating in social, civic, charitable,
religious, business, educational or professional associations, or the passive
management of Executive’s personal investments, so long as such activities do
not materially detract from Executive’s ability to perform his duties under this
Agreement or otherwise violate the provisions of this Agreement. Without
limiting the foregoing, in the event that Executive desires to participate
personally in any business opportunity that is reasonably related to the
Company’s or any of its Subsidiaries’ business, Executive shall not participate
in such opportunity without first making full disclosure to the Board of such
opportunity and the scope of Executive’s proposed involvement.

ARTICLE III

TERMS OF EMPLOYMENT

3.1 Employment Period. Unless sooner terminated pursuant to the terms and
conditions of this Agreement, Executive’s employment pursuant to this Agreement
shall commence on the Effective Date and end on the third anniversary of the
Effective Date; provided, however, that on each anniversary of the Effective
Date (an “Extension Date”), if Executive’s employment under this Agreement has
not been terminated pursuant to Article IV, the Term of this Agreement shall
automatically extend for an additional year unless on or before the date that is
ninety (90) days prior to an Extension Date, the Company or Executive provides
the other party hereto written notice (a “Notice of Non-Renewal”) that the Term
will not be so extended. The initial three-year term of the Agreement and any
automatic renewal thereof pursuant to this Section 3.1 is collectively referred
to herein as the “Term”.

3.2 Annualized Base Compensation. As compensation for services rendered under
this Agreement, Executive shall be entitled to receive from the Company a
minimum annualized base salary (before tax withholdings and other deductions) of
$400,000 (“Base Salary”). Executive’s Base Salary shall be reviewed by the Board
on an annual basis and, in the Board’s discretion, may be increased; provided,
however, that Executive’s Base Salary shall not be decreased without the written
consent of Executive. Executive’s Base Salary shall be payable in arrears at
regular intervals (but no less frequently than monthly) in accordance with the
prevailing practice and policies of the Company as may exist from time to time.

3.3 Bonuses.

(a) Annual Bonus. Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) for each full calendar year beginning on or after January 1,
2016 that he is employed with the Company during the Term (each such calendar
year, a “Bonus Year”) in which the Company achieves certain targets as set forth
by the Compensation Committee of the Board (the “Compensation Committee”), and
the target amount of such bonus shall (assuming all performance targets are met
or exceeded) be 100% of Executive’s Base Salary for the applicable Bonus Year;
provided that Executive shall not be entitled to an Annual Bonus for any Bonus
Year, unless the Compensation Committee determines otherwise, in which the
Company does not achieve such targets, as determined by the Compensation
Committee; and provided further, that Executive shall not be entitled to any
Annual Bonus if Executive’s employment is terminated by the Company for Cause
prior to the date of payment of such Annual Bonus and, subject to

 

6



--------------------------------------------------------------------------------

the exceptions set forth in Sections 4.3(b)(ii), 4.3(b)(1), 4.3(c)(ii),
4.3(c)(1), 4.3(d)(ii) and 4.3(e)(iii) Executive shall not be entitled to any
Annual Bonus if Executive is not employed by the Company on the date the
Compensation Committee determines annual bonuses for executive officers of the
Company. The Annual Bonus will be paid on March 15 of the calendar year
immediately following the Bonus Year to which it relates. Each Bonus Year during
the Term, the Compensation Committee will review the structure of the targets
provided by it for the preceding Bonus Year and establish the targets for the
Bonus Year as it deems appropriate.

(b) Discretionary Bonus. In addition to the Annual Bonus, Executive shall be
eligible to receive additional incentive bonus compensation in the sole
discretion of the Board (the “Discretionary Bonus” and together with the Annual
Bonus, the “Bonuses”). The frequency, amount, and payment terms of any
Discretionary Bonus shall be left to the exclusive discretion of the Board.

3.4 Benefits. The Company agrees to provide Executive and Executive’s eligible
family members with the employment benefits that the Company ordinarily provides
to similarly situated employees, subject to the terms and conditions of the
applicable benefit programs and plans. Executive and Executive’s family members
shall be eligible to participate in any and all employee benefit plans
(including, but not limited to, medical and dental insurance, retirement plans,
disability insurance and life insurance) implemented by the Company from time to
time for its executive employees and their families. Such employment benefits
shall be governed by the applicable plan documents, insurance policies, and/or
employment policies, and may be modified, suspended, or revoked in accordance
with the terms of the applicable documents or policies. In addition to such
benefits, the Company agrees to provide, or cause to be provided, the following
benefits upon satisfaction by Executive of any eligibility requirements, subject
to the following limitations:

(a) Sick-Leave Benefits and Disability Insurance. To the extent made available
to other employees of the Company, and unless Executive’s employment under this
Agreement is terminated pursuant to Article IV, Executive shall be paid sick
leave benefits at his then prevailing Base Salary rate during his absence due to
illness or other incapacity; provided, however, that any sick-leave benefits
will be reduced by the amount, if any, of workers’ compensation, Social Security
entitlement, and/or disability benefits, if any, paid or provided to Executive
in connection with such illness or incapacity.

(b) Vacations. The Company shall provide Executive with vacation consistent with
Company policy, but not less than twenty (20) business days paid vacation per
calendar year during his employment under this Agreement (“Vacation Days”),
which Vacation Days shall accrue and be used pursuant to the Company’s vacation
policies as may exist from time to time.

3.5 Equity Incentives. As a long-term incentive, not later than March 15 of each
calendar year during the Term beginning in 2017, Executive shall be eligible to
receive long-term equity compensation awards as determined by the Compensation
Committee pursuant to the Plan at a target level of no less than Executive’s
Total Cash Compensation. For purposes

 

7



--------------------------------------------------------------------------------

of this Agreement, “Total Cash Compensation” means the sum of (i) Executive’s
Base Salary for the prior calendar year, provided that, for purposes of
determining Total Cash Compensation in 2017, the Executive’s Base Salary
provided for under this Agreement shall be used, and (ii) the annual cash bonus
paid to Executive in the prior calendar year, whether such annual cash bonus was
paid by the Company or its predecessor. All such equity compensation awards, if
any, shall be subject to the terms and conditions of the Plan and the award
agreements pursuant to which they are granted, as modified by this Agreement.

3.6 Other Benefits.

(a) Perquisites. During the Term, Executive shall be entitled to fringe benefits
and perquisites as determined from time to time by the Company, which shall
include provision for an automobile (or, if applicable, automobile allowance)
for Executive’s business and personal use, and related insurance coverage, which
is commensurate with Executive’s position, title and duties with the Company, as
determined by the Company from time to time and subject to all applicable
benefit and insurance policies, terms and conditions. The provision of an
automobile or automobile allowance to Executive shall not preclude Executive
from receiving reimbursement under Company policies and practices for reasonable
business expenses in connection with Executive’s use of other transportation for
hire.

(b) Reimbursement of Business Expenses. Executive is authorized to incur
ordinary, necessary, and reasonable business expenses in connection with the
performance of his duties, responsibilities, and authorities under this
Agreement and for the promotion of the Company’s business and activities during
this Agreement, including but not limited to expenses for necessary travel and
entertainment and other items of expense required in the normal and routine
course of Executive’s employment under this Agreement. The Company will
reimburse Executive from time to time for all such business expenses actually
incurred pursuant to and in conformity with this paragraph and the policies and
practices of the Company then in effect relative to the reimbursement of
business expenses.

ARTICLE IV

TERMINATION

4.1 Termination of Employment.

(a) Termination by the Company for Cause. The Company may terminate Executive’s
employment under this Agreement at any time, without any further liability to
Executive, for Cause. If the Company believes Cause exists for terminating
Executive’s employment under this Agreement pursuant to this paragraph, it shall
give Executive written notice of the acts or omissions constituting Cause in its
Notice of Termination and Executive’s employment under this Agreement shall
terminate immediately upon provision of such notice; provided, however, that if
such acts or omissions are of the type described in Section 1.1(e)(i), (iii) or
(iv), no termination of Executive’s employment under this Agreement for Cause
shall be effective unless and until Executive fails to cure such acts or
omissions, if curable (as determined by the Company in its reasonable
discretion), within thirty (30) days after receiving such notice.

 

8



--------------------------------------------------------------------------------

(b) Termination by Executive for Good Reason. Executive may terminate
Executive’s employment under this Agreement for Good Reason. Executive shall
provide notice of any reduction, failure, change or breach upon which Executive
intends to rely as the basis for a Good Reason resignation within thirty
(30) days of Executive’s knowledge of the occurrence of such event. The Company
shall have thirty (30) days following the receipt of such notice to remedy the
condition constituting such reduction, change or breach and, if so remedied, any
resignation by Executive on the basis of the circumstances described in such
notice shall not be considered a Good Reason resignation. If the Company does
not remedy the condition that has been the subject of a Good Reason notice
during the designated thirty (30) day remedy period, Executive must terminate
his employment within one hundred twenty (120) days following the occurrence of
such condition, and provide a Notice of Termination in accordance with
Section 4.2, in order for such termination to be considered for Good Reason for
purposes of this Agreement. Notwithstanding the foregoing, the provisions of
this paragraph regarding the Company’s thirty (30) day remedy period shall not
apply if Executive’s termination for Good Reason is pursuant to
Section 1.1(j)(v).

(c) Termination by the Company without Cause or by Executive Other than for Good
Reason. The Company may terminate Executive’s employment under this Agreement
without Cause, and Executive may terminate Executive’s employment under this
Agreement other than for Good Reason. Any termination of Executive’s employment
by Executive without Good Reason shall be made by the provision of at least
thirty (30) days’ prior written notice to the Company in accordance with
Section 4.2. Any termination of Executive’s employment by the Company without
Cause shall be made by the provision of at least fourteen (14) days’ prior
written notice to Executive in accordance with Section 4.2.

(d) Change of Control Termination. A termination of Executive’s employment by
the Company without Cause, by Executive for Good Reason or by Executive upon the
expiration of the Term following the Company’s election not to extend the Term,
in any case during a Protected Period following a Change of Control, will
entitle Executive to the benefits specified in Section 4.3(c).

(e) Unapproved Change of Control Termination. A termination of Executive’s
employment by the Company without Cause, by Executive for Good Reason or by
Executive upon the expiration of the Term following the Company’s election not
to extend the Term, in any case during a Protected Period following an
Unapproved Change of Control, will entitle Executive to the benefits specified
in Section 4.3(d).

(f) Termination on Death or Permanent Disability. Executive’s employment under
this Agreement shall automatically terminate on Executive’s death or upon the
provision to Executive of notice of the Company’s determination of his Permanent
Disability.

 

9



--------------------------------------------------------------------------------

4.2 Notice of Termination. Any termination of Executive’s employment by the
Company or Executive pursuant to Section 4.1 (other than upon his death) shall
be communicated by a “Notice of Termination” to the other party hereto. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason, Cause or
Permanent Disability shall not waive any right of Executive or the Company
hereunder or preclude Executive or the Company from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

4.3 Obligations of the Company Upon Termination.

(a) Termination by the Company for Cause or by Executive Other than for Good
Reason. If the Company terminates Executive’s employment for Cause or if
Executive resigns his employment other than for Good Reason, Executive shall be
entitled only to the payment of (i) the Accrued Obligation and (ii) unreimbursed
business expenses.

(b) Termination by Executive for Good Reason or by the Company Other Than for
Cause, Death or Permanent Disability. If, at any time other than during a
Protected Period, Executive terminates his employment under this Agreement
during the Term for Good Reason or the Company terminates Executive’s employment
during the Term other than for Cause or Permanent Disability, and such
termination is not due to Executive’s death, then Executive shall be entitled to
receive (i) payment of the Accrued Obligation and any unreimbursed business
expenses and (ii) subject to the satisfaction of any applicable performance
targets, as described in Section 3.3, any of Executive’s unpaid Bonuses with
respect to a previous calendar year completed prior to the Date of Termination
(without regard to any requirement that Executive remain employed through the
date of determination of such Bonuses). In addition, subject to Executive’s
(x) delivery to the Company by the Release Expiration Date (and non-revocation
in any time provided to do so) of an executed release of claims against the
Company and its affiliates in substantially the form attached hereto as Exhibit
“B” (the “Release”) and (y) compliance with Articles V, VI, and VII, Executive
shall also be entitled to receive:

(1) a payment of the Annual Bonus for the calendar year during which Executive’s
employment is terminated, determined based on actual results and paid at the
same time such bonus is paid to active executives;

(2) any and all long-term equity compensation awards granted to Executive by the
Company or its Subsidiaries under any plan not previously vested shall become
fully vested, without pro-ration, with any unexercised options as of the Date of
Termination remaining exercisable for the full term thereof; provided, however,
that any award that is intended to be performance-based compensation under
Section 162(m) of the Code shall not become vested unless and until the
applicable performance goal for such award for purposes of Section 162(m) of the
Code is attained and shall be paid based on the actual results of such
applicable performance goal;

 

10



--------------------------------------------------------------------------------

(3) a lump sum payment of an amount equal to two (2) times the sum of (A) the
annualized rate of Executive’s Base Salary as in effect on the Date of
Termination and (B) Executive’s target Annual Bonus for the calendar year in
which the Date of Termination occurs; and

(4) a lump sum payment of an amount equal to all Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), premiums that would be payable
during the period beginning on the Date of Termination and ending on the date
that is 18 months after the Date of Termination, assuming Executive and his
dependents who were enrolled in the Company’s group health plans as of the Date
of Termination elected continuation coverage under the Company’s group health
plans as in effect, and at the applicable COBRA rates, as of the Date of
Termination, without regard to whether Executive and his dependents actually
elected such coverage or whether actual COBRA coverage is applicable for the
above-referenced time period.

(c) Change of Control Termination. If, during a Protected Period following a
Change of Control, the Company terminates Executive’s employment during the Term
without Cause, Executive resigns his employment upon the expiration of the Term
following the Company’s election not to extend the Term, or Executive resigns
his employment during the Term for Good Reason, then Executive shall be entitled
to receive (i) payment of the Accrued Obligation and any unreimbursed business
expenses and (ii) subject to the satisfaction of any applicable performance
targets, as described in Section 3.3, any of Executive’s unpaid Bonuses with
respect to a previous calendar year completed prior to the Date of Termination
(without regard to any requirement that Executive remain employed through the
date of determination of such Bonuses). In addition, subject to Executive’s
(x) delivery to the Company by the Release Expiration Date (and non-revocation
in any time provided to do so) of an executed Release and (y) compliance with
Articles V, VI, and VII, Executive shall also be entitled to receive:

(1) a payment of the Annual Bonus for the calendar year during which Executive’s
employment is terminated at the target level;

(2) any and all long-term equity compensation awards granted to Executive under
any plan not previously vested shall become fully vested, with any unexercised
options as of the Date of Termination remaining exercisable for the full term
thereof; provided, however, that, with respect to any award that is intended to
be performance-based compensation under Section 162(m) of the Code, such award
shall be paid at the target level without regard to any performance goal
otherwise applicable thereto;

(3) a lump sum payment of an amount equal to three (3) times the sum of (A) the
annualized rate of Executive’s Base Salary as in effect on the Date of
Termination and (B) Executive’s target Annual Bonus for the calendar year in
which the Date of Termination occurs; and

 

11



--------------------------------------------------------------------------------

(4) a lump sum payment of an amount equal to all COBRA premiums that would be
payable during the period beginning on the Date of Termination and ending on the
date that is three (3) years after the Date of Termination, assuming Executive
and his dependents who were enrolled in the Company’s group health plans as of
the Date of Termination elected continuation coverage under the Company’s group
health plans as in effect, and at the applicable COBRA rates, as of the Date of
Termination, without regard to whether Executive and his dependents actually
elected such coverage or whether actual COBRA coverage is applicable for the
above-referenced time period.

(d) Unapproved Change of Control Termination. If, during a Protected Period
following an Unapproved Change of Control, the Company terminates Executive’s
employment during the Term without Cause, Executive resigns his employment upon
the expiration of the Term following the Company’s election not to extend the
Term, or Executive resigns his employment during the Term for Good Reason, then
Executive shall be entitled to receive (i) payment of the Accrued Obligation and
any unreimbursed business expenses and (ii) subject to the satisfaction of any
applicable performance targets, as described in Section 3.3, any of Executive’s
unpaid Bonuses with respect to a previous calendar year completed prior to the
Date of Termination (without regard to any requirement that Executive remain
employed through the date of determination of such Bonuses). In addition,
subject to Executive’s (x) delivery to the Company by the Release Expiration
Date (and non-revocation in any time provided to do so) of an executed Release
and (y) compliance with Articles V, VI, and VII, Executive shall also be
entitled to receive the benefits and payments specified in Sections 4.3(c)(1),
4.3(c)(2) and 4.3(c)(4), plus:

(1) a lump sum payment of an amount equal to one and one-half (1.5) times the
amount determined under Section 4.3(c)(3); and

(2) a lump sum payment of an amount equal to three (3) times the annual value of
Executive’s perquisites, including, but not limited to, Executive’s car
allowance.

(e) Termination on Death or Permanent Disability. If Executive’s employment is
terminated by reason of Executive’s death or Permanent Disability during the
Term, the Company shall have no further obligations to Executive, other than for
(i) payment of the Accrued Obligation, (ii) payment of any unreimbursed business
expenses; (iii) subject to the satisfaction of any applicable performance
targets, as described in Section 3.3, any of Executive’s unpaid Bonuses with
respect to a previous calendar year completed prior to the Date of Termination
(without regard to any requirement that Executive remain employed through the
date of determination of such Bonuses), (iv) the payment of the Annual Bonus as
determined by the Board for the Bonus Year during which Executive’s employment
is terminated, payable pursuant to the terms and conditions of Section 3.3,
(v) any and all long-term equity compensation awards granted to Executive under
any plan not previously vested shall become fully vested, with any unexercised
options as of the Date of Termination remaining exercisable for the full term
thereof; provided, however, that, with respect to any award that is intended to
be

 

12



--------------------------------------------------------------------------------

performance-based compensation under Section 162(m) of the Code, such award
shall be paid at the target level without regard to any performance goal
otherwise applicable thereto, and (vi) the timely payment or provision of any
and all benefit obligations provided under Section 3.4, which under their terms
are available in the event of Executive’s death or Permanent Disability.

4.4 Payment Timing. Except as otherwise provided in Section 10.13, the Company
shall pay Executive the amounts specified in Sections 4.3(a)(i) and (ii),
4.3(b)(i), 4.3(c)(i), 4.3(d)(i) and 4.3(e)(i) and (ii) within thirty (30) days
after the Date of Termination. In addition, subject to Executive’s timely
execution and non-revocation of the Release and compliance with Articles V, VI
and VII, the Company shall pay Executive the amounts specified in
Sections 4.3(b)(3), 4.3(b)(4), 4.3(c)(1), 4.3(c)(3), 4.3(c)(4), 4.3(d)(1) and/or
4.3(d)(2), as applicable, on the date that is sixty (60) days after the Date of
Termination, subject in each case to Section 10.13(g), as applicable. Any
amounts payable pursuant to Sections 4.3(b)(1) or 4.3(e)(iv) are payable on
March 15 of the calendar year immediately following the calendar year in which
the Date of Termination occurred. Any other amounts payable by the Company under
Sections 4.3(b)(ii), 4.3(b)(2), 4.3(c)(ii), 4.3(c)(2), 4.3(d)(ii), 4.3(e)(iii),
(v) and (vi) are payable pursuant to the respective Section of this Agreement.

4.5 Limitations on Severance Payment and Other Payments or Benefits.

(a) Limitation on Payments. Notwithstanding any provision of this Agreement, if
any portion of the payments or benefits under this Agreement, or under any other
agreement with Executive or plan of the Company or its affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this Section 4.5, result in the imposition on Executive of an
excise tax under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments to be made to Executive shall either be (i) delivered in full, or
(ii) delivered in such reduced amount in the manner determined in accordance
with Section 4.5(b) so that no portion of such Total Payments would be subject
to the Excise Tax, whichever of the foregoing results in the receipt by
Executive of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax).

(b) Determination of Limit. Within forty (40) days following a Date of
Termination or notice by one party to the other of its belief that there is a
payment or benefit due Executive that would result in an excess parachute
payment, Executive and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of a nationally recognized accounting
firm or tax counsel (the “National Advisor”) selected by the Company (which may
be regular accounting firm or outside counsel to the Company), which opinion
sets forth (i) the amount of the Base Period Income (as defined below), (ii) the
amount and present value of the Total Payments, (iii) the amount and present
value of any excess parachute payments determined without regard to any
reduction of Total Payments pursuant to Section 4.5(a), and (iv) the net
after-tax proceeds to Executive, taking into account applicable federal, state
and local income taxes and the Excise Tax if (x) the Total Payments were reduced
in accordance with Section 4.5(a) and (y) the Total Payments were not so
reduced. The opinion of the National Advisor shall be addressed to the Company
and Executive and shall be binding

 

13



--------------------------------------------------------------------------------

upon the Company and Executive. If such National Advisor’s opinion determines
that Section 4.5(a)(ii) applies, then the Agreement Benefits (as defined below)
hereunder or any other payment or benefit determined by such counsel to be
includable in Total Payments shall be reduced or eliminated so that, under the
bases of calculations set forth in such opinion, there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Section 409A, then the reduction shall be made pro rata among the payments or
benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).

(c) Definitions and Assumptions. For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Section 280G of the Code, and such “parachute payments”
shall be valued as provided therein; (ii) present value shall be calculated in
accordance with Section 280G(d)(4) of the Code; (iii) the term “Base Period
Income” means an amount equal to Executive’s “annualized includible compensation
for the base period” as defined in Section 280G(d)(1) of the Code;
(iv) “Agreement Benefits” shall mean the payments and benefits to be paid or
provided pursuant to this Agreement; (v) for purposes of the opinion of the
National Advisor, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and Executive; and (vi) Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of Executive’s domicile
(determined in both cases in the calendar year in which the Date of Termination
occurs or the notice described in Section 4.5(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

(d) Reasonableness of Compensation. The Company agrees that it shall instruct
the National Advisor to take into account the value of any reasonable
compensation for services to be rendered by the Executive in connection with
making determinations with respect to Section 280G and/or Section 4999 of the
Code, including the non-competition provisions applicable to Executive under
Article VII and any other non-competition provisions that may apply to
Executive. The Company agrees to fully cooperate in the valuation of any such
services, including any non-competition provisions, and agrees to retain, at the
Company’s expense, a recognized valuation firm to make a determination of the
value of the non-competition provisions. If the National Advisor so requests in
connection with the opinion required by this Section 4.5, Executive and the
Company shall obtain, at the Company’s expense, and the National

 

14



--------------------------------------------------------------------------------

Advisor may rely on, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by Executive solely with respect to its status under Section 280G of the Code.

(e) Changes to Sections of the Code. This Section 4.5 shall be amended to comply
with any amendment or successor provision to Sections 280G or 4999 of the Code.
If such provisions are repealed without successor, then this Section 4.5 shall
be cancelled without further effect.

4.6 Resignation Upon Termination. Upon any termination of Executive’s employment
with the Company, and without further action on the part of Executive, Executive
shall be deemed to have resigned from each directorship and other office or
position of authority Executive may hold with the Company or any of its direct
or indirect subsidiary business entities.

ARTICLE V

CONFIDENTIAL INFORMATION AND NONCOMPETITION

5.1 Confidential Information. The Company promises and Executive acknowledges
that Executive will receive new confidential information in Executive’s new
position with the Company. For the purposes of Articles V, VI, VII, VIII and IX,
the “Company” shall be deemed to include the Company and each of its
Subsidiaries.

5.2 Scope of Confidential Information. Executive acknowledges that the Company
has developed, and will during the term of Executive’s employment continue to
develop, substantial, confidential, competitively valuable information and other
intangible or “intellectual property” in connection with its business, some or
all of which is proprietary to the Company, (collectively, the “Confidential
Information”). Without limiting the generality of the preceding sentence,
Executive expressly recognizes and agrees that, subject to the remainder of this
Section 5.2, the following items, and all copies, summaries, extracts or
derivative works thereof, are entitled to trade secret protection and constitute
Confidential Information under this Agreement, whether developed prior to the
date hereof or thereafter, and whether with the assistance of Executive or
otherwise: (i) the Company’s proprietary computer software, databases and lists
of customers, prospects, candidates, and employees; employee applications;
skills inventory sheets and similar summaries of employee qualifications, as
well as employee compensation; customer ordering habits, billing rates, buying
preferences, and short term needs; sales reports and analysis; (ii) employee
reports and analysis; customer job orders and profit margin data; businesses
processes, methods of operation and sales techniques; (iii) statistical
information regarding the Company; (iv) financial information of the Company and
its customers that is not publicly available; (v) specially negotiated terms and
pricing with vendors and customers; (vi) research and development, business
projects, strategic business plans, and strategies; products and solution
services offered to customers; and (vii) any other non-public information of the
Company that gives the Company a competitive advantage by virtue of it not being
generally known. Notwithstanding the foregoing, the Confidential Information
shall not include (a) any information which is or becomes publicly available,
other than as a result of the wrongful action of Executive or his agents; (b)any
information independently developed by Executive subsequent to the Date of
Termination; (c) any information made available to Executive following the
termination of Executive’s employment from a third party not known by

 

15



--------------------------------------------------------------------------------

Executive to be under binder of confidentiality to the Company with regard
thereto or (d) any information as to which the Company specifically waives its
rights hereunder pursuant to an instrument in writing.

5.3 Agreement to Provide Confidential Information to Executive. The Company
promises to provide some or all of the Confidential Information described above
to Executive, without regard to the duration of his continued employment with
the Company. Executive agrees that the Confidential Information belongs to the
Company, is subject to the terms of this Agreement, and is not his property.

5.4 Works Made for Hire. Executive recognizes and agrees that all original works
of authorship, and all inventions, discoveries, improvements and other results
of creative thinking or discovery by Executive during the term of Executive’s
employment, whether the result of individual efforts or in acts in concert with
others, arising in the scope of Executive’s employment, utilizing in any way any
of the Confidential Information or Company property, or otherwise relating to
the Company’s business, are and shall be “works made for hire” within the
meaning of the United States copyright laws, to the extent applicable thereto,
and in all events shall be the sole and exclusive property of the Company
(collectively, the “Created Works”). Without limiting the generality of the
foregoing, the Created Works shall include all computer software, written
materials, business processes, compilations, programs, improvements, inventions,
notes, copyrightable works made, fixed, conceived, or acquired by Executive in
the scope of Executive’s employment, utilizing in any way any of the
Confidential Information, or otherwise relating to the Company’s business. No
part of the definition of Created Works is intended to exclude the Created Works
from being included among the items constituting Confidential Information.

5.5 Agreement to Return Confidential Information and Company Property. At any
time during employment, upon demand by the Company, and within five (5) days of
the termination of Executive’s employment for any reason, regardless of which
party initiates such termination, Executive shall return all property of the
Company to the Company, including but not limited to all computer files and
other electronically stored information and all copies of all or any part of the
Confidential Information or any summaries, extracts or derivative works thereof,
in good condition. Such property includes but is not limited to any Confidential
Information, including but not limited to Created Works constituting
Confidential Information, and any of the Company’s tools of trade.

5.6 Assignment of Created Works. Executive hereby fully assigns to the Company
all of his right, title and interest in and to the Created Works and all aspects
thereof, including without limitation all rights to renewals, extensions, causes
of action, reproduce, prepare derivative works, distribute, display, perform,
transfer, make, use and sell. Executive will, from time to time during the term
of this Agreement and thereafter, and at any time upon the request of the
Company, execute and deliver any documents, agreements, certificates or other
instruments affirming, giving effect to or otherwise perfecting the Company’s
rights in the Created Works and will provide such cooperation as the Company
shall reasonably request in connection with the protection, exploitation or
perfection of its rights therein anywhere in the world.

 

16



--------------------------------------------------------------------------------

5.7 Power of Attorney. If the Company is unable, after reasonable effort, to
secure Executive’s signature on any application for patent, copyright, trademark
or other analogous registration or other documents regarding any legal
protection relating to a Created Work, whether because of Executive’s physical
or mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his or her agent and attorney-in-fact, to act for and in
Executive’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by Executive.

5.8 Disclosure of Inventions. Executive will promptly and without reservation
fully disclose any Created Works to the Company both during the term of
employment and thereafter.

ARTICLE VI

NON-DISCLOSURE

6.1 Non-Disclosure.

(a) General Duty. Executive agrees that he will not directly or indirectly use
any Confidential Information, including without limitation the Company’s
proprietary information, trade secrets or the Created Works, for his or her own
benefit or for the benefit of any third party. Executive agrees that he will not
directly or indirectly disclose any Confidential Information, including, without
limitation, the Company’s proprietary information, trade secrets, or the Created
Works, to any person or entity who is not an employee of the Company unless
previously authorized to do so by the Company.

(b) Special Exceptions. Notwithstanding the foregoing, to the extent that
Executive shall be required, by law or process of law, to disclose any
Confidential Information, Executive shall be entitled to do so only to the
extent so required, subject to giving the Company prompt, advance notice of such
requirement so that the Company may pursue a protective order or other remedy,
and Executive acknowledges and agrees that he will cooperate reasonably with the
Company’s efforts to obtain a confidentiality order or similar protection.

6.2 Nature of Business.

(a) Acknowledgment of Competitive Business. Executive acknowledges and agrees
that the Company is engaged in a highly competitive industry and must protect
its Confidential Information against unauthorized use or disclosure that would
irreparably harm the Company’s interests. Executive recognizes that the
disclosure by the Company to Executive of certain of its Confidential
Information will be necessary and useful to Executive in the performance of his
job duties for the Company under this Agreement. As a result, Executive will
have access to Confidential Information that could be used by the Company’s
competitors in a manner which would irreparably harm the Company’s competitive
position in the marketplace.

 

17



--------------------------------------------------------------------------------

(b) Acknowledgment of Need for Protection. Executive further acknowledges and
agrees that it would be virtually impossible for Executive to ignore all
knowledge of the Company’s Confidential Information if he were to engage in
competition with the Company. It is, therefore, reasonable and proper for the
Company to protect against the intentional or inadvertent use of such
Confidential Information. Accordingly, Executive agrees that restrictions on
competition and soliciting the Company’s customers or employees during his
employment under this Agreement and for a reasonable period of time thereafter
are appropriate and necessary for the protection of the Company’s Confidential
Information, goodwill, and other legitimate business interests.

ARTICLE VII

NON-SOLICITATION AND NON-COMPETITION

7.1 Non-Solicitation and Non-Competition. Ancillary to the agreements to provide
Executive with the Confidential Information as set forth above, and in order to
aid in the enforcement of those agreements, Executive agrees that, during the
Term and for a period of two (2) years after the termination of Executive’s
employment with the Company (or, in the event Executive is entitled to the
payments and benefits described in Section 4.3(c) or Section 4.3(d) hereof, for
a period of one (1) year after termination of Executive’s employment with the
Company) (as applicable, the “Prohibited Period”), he will:

(a) refrain from carrying on or engaging in the Business in the Restricted Area.
Executive agrees and covenants that, because the following conduct would
effectively constitute carrying on or engaging in the Business, he will not, and
he will cause his affiliates not to, in the Restricted Area during the
Prohibited Period: directly or indirectly, own, manage, operate, join, become an
employee of, control or participate in or be connected with any business,
individual, partnership, firm, corporation or other entity which engages in the
Business;

(b) refrain from, and cause his affiliates to refrain from, soliciting or
causing to be solicited any customer of the Company that was a customer of the
Company in the Restricted Area during the period when Executive was employed by
the Company; and

(c) refrain from, and cause his affiliates to refrain from, engaging or
employing or soliciting or contacting with a view to the engagement or
employment of, any person who is an officer or employee of the Company.

7.2 Exception for Equity Ownership. Notwithstanding the restrictions contained
in Section 7.1, Executive or any of his affiliates may own (i) less than five
percent (5%) of any equity security registered under the Exchange Act, in any
entity engaged in the Business, provided that neither Executive nor his
affiliates has the power, directly or indirectly, to control or direct the
management or affairs of any such entity and is not involved in the management
of such entity, and (ii) those equity investments owned by Executive as of the
date of this Agreement as previously disclosed to and agreed by the Board.

7.3 Exception Within Oklahoma. Notwithstanding the restrictions contained in
Section 7.1, within those areas of the State of Oklahoma that are within the
Restricted Area (the

 

18



--------------------------------------------------------------------------------

“Oklahoma Restricted Area”), Executive shall be permitted to engage in the
Business after his employment with the Company has ended but before the
Prohibited Period has expired; provided, however, that at no point during the
Prohibited Period shall Executive, within the Oklahoma Restricted Area, solicit
the goods, services or a combination of goods and services from any established
customer of the Company.

ARTICLE VIII

SURVIVAL OF COVENANTS, ENFORCEMENT OF COVENANTS AND REMEDIES

8.1 Survival of Covenants. Executive acknowledges and agrees that his covenants
in Articles V, VI and VII, and those provisions necessary to interpret and
enforce them, shall survive the termination of this Agreement, and the existence
of any claim or cause of action of Executive against the Company whether
predicated on this Agreement or otherwise shall not constitute a defense to the
enforcement by the Company of those covenants.

8.2 Enforcement of Covenants. Executive acknowledges and agrees that his
covenants in Articles V, VI and VII are, among other things, ancillary to the
otherwise enforceable agreements to provide Executive with Confidential
Information and are supported by independent, valuable consideration. Executive
further acknowledges and agrees that the limitations as to time, geographical
area, and scope of activity to be restrained by those covenants are reasonable
and acceptable to Executive in all respects and do not impose any greater
restraint than is reasonably necessary to protect the Company’s goodwill and
other legitimate business interests. Executive further agrees that if, at some
later date, a court of competent jurisdiction determines that any of the
covenants in Articles V, VI or VII are unreasonable, any such covenants shall be
reformed by the court and enforced to the maximum extent permitted under the
law.

8.3 Remedies. In the event of actual or threatened breach by Executive of any of
his covenants in Articles V, VI, and VII, the Company shall be entitled to
equitable relief by temporary restraining order, temporary injunction, or
permanent injunction or otherwise, in addition to all other legal and equitable
relief to which it may be entitled, including but not limited to any and all
monetary damages that the Company may incur as a result of said breach,
violation, or threatened breach or violation. For the avoidance of doubt,
nothing shall restrict the Company from pursuing any relief otherwise provided
for by this Agreement. The Company may pursue any remedy available to it
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other of such remedies as to such breach, violation, or threatened breach or
violation, or as to any other breach, violation, or threatened breach or
violation. In addition to the above, in the event that a final judicial
determination concludes that Executive has materially breached any of his
covenants in Articles V, VI or VII, the Company will be entitled to
reimbursement by Executive of all cash severance payments paid by the Company
under Section 4.3(b)(3), Section 4.3(b)(4), Section 4.3(c)(3),
Section 4.3(c)(4), Section 4.3(d)(1) or Section 4.3(d)(2), as applicable, of
this Agreement during the period of any such breach. In the event of an alleged
actual material breach by Executive of any of his covenants in Articles V, VI or
VII, as determined in good faith by the Board, the Company may suspend the
payments of cash severance then owing to Executive under Section 4.3(b)(3),
Section 4.3(b)(4), Section 4.3(c)(3), Section 4.3(c)(4),

 

19



--------------------------------------------------------------------------------

Section 4.3(d)(1) or Section 4.3(d)(2), as applicable, of this Agreement without
resort to judicial intervention until such breach is cured (if curable);
provided, however, that if it is later determined, whether judicially or
otherwise by the Board, that Executive was not in material breach of such
covenants, the Company shall promptly pay to Executive all such suspended
payments and benefits, as well as reimbursement of all reasonable costs and
expenses (including but not limited to reasonable attorneys’ fees) incurred by
Executive in defending any such claim or action in accordance with
Section 10.11; and provided further, however, that any cure and payments upon
cure and any payments upon a judicial determination that no breach occurred will
be made no later than the deadline under Section 409A that is applicable to
disputed payments and refusals to pay.

8.4 Indemnification. In any situation where, under applicable law, the Company
has the power to indemnify, advance expenses to and defend Executive in respect
of any judgments, fines, settlements, loss, cost or expense (including but not
limited to attorneys’ fees) arising from bona fide claims of any nature related
to or arising out of Executive’s activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company, then the Company shall promptly on written request, indemnify
Executive, advance expenses (including but not limited to reasonable attorneys’
fees) to Executive and defend Executive to the fullest extent permitted by
applicable law, including but not limited to making such findings and
determinations and taking any and all such actions as the Company may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification, advancement or defense. Such agreement by the Company
shall not be deemed to impair any other obligation of the Company respecting
Executive’s indemnification or defense otherwise arising out of this or any
other agreement or promise of the Company under any statute.

ARTICLE IX

ANTI-CORRUPTION COMPLIANCE

9.1 Compliance with Applicable Anti-Corruption Laws. Executive acknowledges and
agrees that he understands and will comply with all Applicable Anti-Corruption
Laws, and will not, directly or indirectly, pay, offer, authorize or promise to
pay or provide anything of value to any Government Official, political party,
political party official or political candidate, or to any other person or
entity in order to influence an official act, omission or decision that will
assist the Company or any other person or entity in obtaining or retaining
business or in directing business to any other person or entity for any purpose
that violates the Applicable Anti-Corruption Laws or would cause the Company to
be in violation of Applicable Anti-Corruption Laws.

9.2 Compliance with Company Anti-Corruption Program. Executive acknowledges and
agrees that he will comply with the Company’s Anti-Corruption Compliance Program
and Manual and Code of Business Conduct, including the Company’s annual
anti-corruption training requirement, and further agrees to execute a compliance
certification, as periodically may be requested by the Company.

 

20



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning this Agreement’s subject matter and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to its subject matter.

10.2 Modification; Amendment. This Agreement may not be modified or amended in
any respect except by an instrument in writing signed by the party against whom
such modification or amendment is sought to be enforced. No modification or
amendment may be enforced against the Company unless such modification or
amendment is in writing and authorized by the Board.

10.3 No Waiver. The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.

10.4 Remedies; Governing Law; Jurisdiction. This Agreement and performance under
it, and the exclusive venue for all proceedings that may ensue from its breach,
shall be in state or federal court, as applicable, in Harris County, Texas, and
this Agreement shall be construed in accordance with the laws of the State of
Texas. In the event of a breach or threatened breach by either Executive or the
Company of any provision of this Agreement, the non-breaching party shall be
entitled to a temporary restraining order and an injunction restraining the
breaching party from the commission or threatened commission of such breach.
Nothing in this Agreement, however, precludes the Company from seeking to remove
a civil action from any state court to federal court. Nothing herein shall be
construed as prohibiting either Executive or the Company from pursuing any other
remedies available to it for such breach or threatened breach, including but not
limited to the recovery of money damages.

10.5 Executive’s Representations. Executive represents and warrants that he is
free to enter into this Agreement and to perform each of the terms and covenants
of it. Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and that his execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity. Executive acknowledges and agrees that (a) he is not relying
upon any determination by the Company, its Subsidiaries or affiliates, or any of
their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
Executive’s execution of this Agreement and (b) in deciding to enter into this
Agreement, Executive is relying on his own judgment and the judgment of the
professionals of his choice with whom he has consulted. Executive hereby
releases, acquits and forever discharges the Company Parties from all actions,
causes of action, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, whether known or unknown,
on account of or arising out of, or in any way related to the tax effects
associated with Executive’s execution of this Agreement.

10.6 The Company’s Representations. The Company represents and warrants that it
is free to enter into this Agreement and to perform each of the terms and
covenants of it. The

 

21



--------------------------------------------------------------------------------

Company represents and warrants that it is not restricted or prohibited,
contractually or otherwise, from entering into and performing this Agreement,
and that its execution and performance of this Agreement is not a violation or
breach of any other agreement between the Company and any other person or
entity. The Company represents and warrants that this Agreement is a legal,
valid and binding agreement of the Company, enforceable in accordance with its
terms.

10.7 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given in person or by either personal delivery,
facsimile with confirmation of receipt, overnight delivery, or first class mail,
certified or registered with return receipt requested, with postal or delivery
charges prepaid, and shall be deemed to have been duly given when delivered
personally, or three days after mailing first class, certified or registered
with return receipt requested, (i) if to the Company, to the Company’s
headquarters, attention to the Executive Vice President, General Counsel &
Corporate Secretary of the Company, and (ii) if to Executive, to Executive’s
address on file in the Company’s records.

10.8 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

10.9 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect.

10.10 Assignment. The rights and obligations of the parties under this Agreement
shall be binding upon and inure to the benefit of their respective successors,
assigns, executors, administrators and heirs; provided, however, that neither
the Company nor Executive may assign any duties under this Agreement without the
prior written consent of the other. Notwithstanding the foregoing, the parties
acknowledge that it is anticipated that Executive will be employed by a
subsidiary of the Company, and the Company may assign (in whole or in part) its
rights and obligations under this Agreement to such entity without prior written
consent of Executive; provided, however, that the Company shall remain liable
for all compensation obligations to Executive under this Agreement. For purposes
of clarity, the parties hereto acknowledge and agree that assignment of this
Agreement by the Company in accordance with this Section 10.10 shall not
constitute Good Reason.

10.11 Attorneys’ Fees and Other Costs. If either party breaches this Agreement,
or if a dispute arises between the parties based on or involving this Agreement,
the party that prevails in the resolution of such dispute is entitled to recover
from the other party its reasonable attorneys’ fees, court costs, and expenses
incurred in enforcing such rights or resolving such dispute. For purposes of
this Section 10.11, the finder of fact shall be requested to answer
affirmatively as to whether a party “prevailed” in order to recoup attorneys’
fees and other costs pursuant to this Section 10.11.

 

22



--------------------------------------------------------------------------------

10.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

10.13 Section 409A.

(a) General. Any compensation or benefits made to Executive under the terms of
this Agreement may constitute nonqualified deferred compensation for purposes of
Section 409A. Accordingly, notwithstanding any provision contained herein, this
Agreement shall be interpreted in a manner that is consistent with Section 409A.
In the event that any provision of this Agreement conflicts with Section 409A,
such provision is to that extent superseded by the applicable Section 409A
standards for nonqualified deferred compensation plans to satisfy the
requirements of Section 409A.

(b) General Suspension of Payments. Notwithstanding any contrary provisions in
this Agreement, if Executive is a “specified employee,” as such term is defined
within the meaning of Section 409A, as determined by policies established by the
Board, any payments or benefits which are classified as “nonqualified deferred
compensation” for purposes of Section 409A and are payable or provided as a
result of Executive’s termination of employment that would otherwise be paid or
provided within six (6) months and one (1) day of such termination (other than
due to death or “disability”, as such term is defined within the meaning of
Section 409A) shall instead be paid or provided on the earlier of (i) six
(6) months and two (2) days following Executive’s termination, (ii) the date of
Executive’s death, or (iii) any date that otherwise complies with Section 409A.
In the event that Executive is entitled to receive payments during the
suspension period provided under this Section 10.13(b), Executive shall receive
the accumulated benefits that would have been paid or provided under this
Agreement within the six (6) month and one (1) day suspension period on the
earliest day that would be permitted under Section 409A.

(c) Separation from Service. For all purposes of this Agreement, Executive’s
employment with the Company shall be considered to have terminated when
Executive incurs a “separation from service” with the Company within the meaning
of Section 409A; provided, however, that whether such a separation from service
has occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than
twenty percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.

(d) Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Agreement that are treated as “reimbursement payments” under
Section 409A, including, but not limited to, any payments provided under
Section 4.3: (i) the amount of expenses eligible for reimbursement in one
calendar year shall not limit the available reimbursements for any other
calendar year; (ii) Executive shall file a claim for all reimbursement payments
not later than thirty (30) days following the end of the calendar year during
which the expenses were incurred, (iii) the Company shall make such
reimbursement payments within thirty (30) days following the date Executive

 

23



--------------------------------------------------------------------------------

delivers written notice of the expenses to the Company; and (iv) Executive’s
right to such reimbursement payments shall not be subject to liquidation or
exchange for any other payment or benefit.

(e) Separate Payments. For purposes of Section 409A, any right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments so that each payment is designated as a separate
payment for purposes of Section 409A, and any rights and benefits under this
Agreement shall be treated as rights to separate payments for purposes of
Section 409A.

(f) Amendment. In the event that the Company determines that any amounts payable
hereunder will be taxable to Executive under Section 409A prior to payment to
Executive, then the Company may (i) adopt amendments to this Agreement,
including but not limited to amendments with retroactive effect, that the
Company determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided hereunder and/or (ii) take such other actions
as the Company determines necessary or appropriate to avoid the imposition of
tax under Section 409A.

10.14 Prior Employment Agreement Superseded. Upon the Effective Date, any and
all prior employment agreements between the Company, its predecessors or any
Subsidiary and Executive, shall be of no further force or effect, and this
Agreement shall supersede all such prior agreements.

10.15 Limitation. Subject to the termination provisions contained herein, this
Agreement shall not confer any right or impose any obligation on the Company or
its Subsidiaries to continue the employment of Executive in any capacity or
limit the right of the Company, its Subsidiaries, or Executive to terminate
Executive’s employment.

10.16 Third-Party Beneficiaries. Each Subsidiary shall be a third-party
beneficiary of Executive’s obligations under Articles V, VI, VII, VIII and IX,
and shall be entitled to enforce such obligations as if a party hereto.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year indicated above.

 

COMPANY: C&J ENERGY SERVICES LTD. By:  

/s/ Brian Patterson

Name:  Brian Patterson Title:    Corporate Secretary EXECUTIVE:

/s/ Danielle Hunter

DANIELLE HUNTER

Signature Page to Employment Agreement

 

25



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED AREA

Outside of the United States:

Kuwait

Saudi Arabia

United Arab Emirates

Oman

Mexico

Canada

Within the United States:

State of Arkansas

State of California

State of Colorado

State of Idaho

State of Kansas

Louisiana Parishes of:

Bienville

Bossier

Caddo

Caldwell

Claiborne

DeSoto

Harrison

Jackson

Lincoln

Natchitoches

Red River

Sabine

St. Helena

Webster

Winn

State of Mississippi

State of Montana

State of New York

State of North Dakota

State of Ohio

State of Oklahoma

State of Pennsylvania

State of Texas

State of Utah

State of West Virginia

State of Wyoming

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE

Pursuant to the terms of the Employment Agreement between me and C&J Energy
Services Ltd., dated June 15, 2016 (the “Agreement”), and in exchange for the
benefits provided in the Agreement to which I acknowledge I would not otherwise
be fully entitled (the “Separation Benefits”), I hereby waive all claims against
and release (i) C&J Energy Services Ltd. and its directors, officers, employees,
agents, insurers, predecessors, successors and assigns (collectively referred to
as the “Company”), (ii) all of the affiliates (including all parent companies
and all wholly or partially owned subsidiaries) of the Company and their
directors, officers, employees, agents, insurers, predecessors, successors and
assigns (collectively referred to as the “Affiliates”), (iii) the Company’s and
its Affiliates’ employee benefit and incentive plans and the fiduciaries and
agents of said plans (collectively referred to as the “Benefit Plans”); and
(iv) the Company’s and its Affiliates’ equity incentive and equity investment
plans and the fiduciaries and agents of said plans (collectively referred to as
the “Equity Plans”) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from employment with the Company and its Affiliates other than
benefits due pursuant to the Agreement and rights and benefits I am entitled to
under the Benefit Plans or Equity Plans. (The Company, its Affiliates, the
Benefit Plans and the Equity Plans are sometimes hereinafter collectively
referred to as the “Released Parties.”)

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Separation Benefits, I must sign (and return to the Company) this Waiver and
Release before I will receive the Separation Benefits. I acknowledge that I have
been given at least twenty-one (21) days to consider whether to accept the
Separation Benefits and whether to execute this Waiver and Release.

In exchange for the Separation Benefits, (1) I agree not to sue in any local,
state and/or federal court regarding or relating in any way to my employment
with or separation from employment with the Company and its Affiliates, and
(2) I knowingly and voluntarily waive all claims and release the Released
Parties from any and all claims, demands, actions, liabilities, and damages,
whether known or unknown, arising out of or relating in any way to my employment
with or separation from employment with the Company and its Affiliates, except
to the extent that my rights are vested under the terms of any employee benefit
plans sponsored by the Company and its Affiliates and except with respect to
such rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended, including the
Older Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the Texas Labor Code
§21.001 et. seq.; the Texas Labor

 

B-1



--------------------------------------------------------------------------------

Code; claims in connection with workers’ compensation, retaliation or “whistle
blower” statutes; and/or contract, tort, defamation, slander, wrongful
termination or any other state or federal regulatory, statutory or common law.
Further, I expressly represent that no promise or agreement which is not
expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of the Company or its Affiliates or any of their agents. I agree that this
Waiver and Release is valid, fair, adequate and reasonable, is with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me. I
acknowledge and agree that the Company will withhold the minimum amount of any
taxes required by federal or state law from the Separation Benefits otherwise
payable to me.

This Waiver and Release does not apply to any claims for unemployment
compensation or any other claims or rights which, by law, cannot be waived,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

Notwithstanding anything to the contrary in this Waiver and Release, I do not
release and expressly retain (a) all rights to indemnity, contribution, and a
defense, and directors and officers and other liability coverage that I may have
under any statute, the bylaws of the Company or by other agreement; (b) the
right to receive the Separation Benefits; and (c) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan or other Benefit Plans.

I acknowledge that the Company’s provision of the Separation Benefits is not an
admission by any one or more of the Released Parties that they engaged in any
wrongful or unlawful act or that they violated any federal or state law or
regulation. I acknowledge that neither the Company nor its Affiliates have
promised me continued employment or represented to me that I will be rehired in
the future. I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship. I acknowledge that
this Waiver and Release does not create any right on my part to be rehired by
the Company or its Affiliates, and I hereby waive any right to future employment
by the Company or its Affiliates.

I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh (7th) day by [Company Representative], [Address], facsimile
number                     , in which case the Waiver and Release will not
become effective. If I timely revoke my acceptance of this Waiver and Release,
the Company shall have no obligation to provide the Separation Benefits to me. I
understand that failure to revoke my acceptance of the offer within seven
(7) calendar days from the date I sign this Waiver and Release will result in
this Waiver and Release being permanent and irrevocable.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I

 

B-2



--------------------------------------------------------------------------------

acknowledge that this Waiver and Release sets forth the entire understanding and
agreement between me and the Company and its Affiliates concerning the subject
matter of this Waiver and Release and supersedes any prior or contemporaneous
oral and/or written agreements or representations, if any, between me and the
Company or its Affiliates.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including but not limited to breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or its Affiliates which
occur after the date of the execution of this Waiver and Release.

 

 

    

 

Printed Name of Executive      Company’s Representative

 

    

 

Signature      Company’s Execution Date

 

     Signature Date     

 

B-3